
	

114 SRES 61 IS: Honoring the life and legacy of Peggy Charren.
U.S. Senate
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 61
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2015
			Mr. Markey submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the life and legacy of Peggy Charren.
	
	
 Whereas Peggy Charren was born on March 9, 1928, in New York City;Whereas Peggy Charren founded the Action for Children’s Television in 1968 to promote educational television programming for children;Whereas under the extraordinary leadership of Peggy Charren, the Action for Children’s Television grew to a strong organization of more than 20,000 advocates for children;Whereas Peggy Charren and the Action for Children’s Television worked tirelessly for decades to establish youth-friendly educational programming standards for television for children;Whereas Peggy Charren and the Action for Children’s Television played a central role in the passage of the Children’s Television Act of 1990, which established standards for children’s television by requiring television stations to serve the educational needs of children in the United States;Whereas Peggy Charren was awarded the Presidential Medal of Freedom on September 29, 1995, by the 42nd President of the United States for her leadership in reforming television for children in the United States;Whereas Peggy Charren remained a powerful voice for television programming for children over the course of her entire life, constantly fighting for the interests of the youngest viewers in the United States; andWhereas the content of television for children in the United States has been forever altered for the better thanks to the remarkable efforts of Peggy Charren: Now, therefore, be it
		
	
 That— (1)the Senate—(A)honors the lifetime of service by Peggy Charren to the children of the United States;(B)recognizes the lasting contributions made by Peggy Charren to the children of the United States and educational television programming worldwide; and(C)requests the Secretary of the Senate to prepare an official copy of this resolution for presentation to the family of Peggy Charren; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of Peggy Charren.
			
